UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission_File_Number_ 000-50654 ICON Income Fund Ten, LLC (Exact name of registrant as specified in its charter) Delaware 35-2193184 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Fifth Avenue, 4th Floor, New York, New York (Address of principal executive offices) (Zip code) (212) 418-4700 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,’’ “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer[]Non-accelerated filer [X]Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes [X] No Number of outstanding shares oflimited liability companyinterests of the registrant onAugust 8, 2011 is 148,211. ICON Income Fund Ten, LLC Table of Contents Page PART I - FINANCIAL INFORMATION Item 1.Consolidated Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Changes in Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 6 Item 2.Manager’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II – OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A.Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. (Removed and Reserved) 21 Item 5. Other Information 21 Item 6. Exhibits 22 Signatures 23 PART I – FINANCIAL INFORMATION Item 1.Consolidated Financial Statements ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Consolidated Balance Sheets Assets June 30, December 31, (unaudited) Current assets: Cash and cash equivalents $ $ Current portion of net investment in finance leases - Current portion of notes receivable - Service contracts receivable Equipment held for sale Other current assets Total current assets Non-current assets: Net investment in finance leases, less current portion Leased equipment at cost (less accumulated depreciation of $22,057 and $900,124, respectively) Fixed assets (less accumulated depreciation of $4,818,480 and $3,909,365, respectively) Notes receivable, less current portion - Investments in joint ventures Investments in unguaranteed residual values - Other non-current assets, net Total non-current assets Total Assets $ $ Liabilities and Equity Current liabilities: Due to Manager and affiliates $ $ Accrued expenses Other current liabilities Total Liabilities Commitments and contingencies (Note 10) Equity: Members' Equity: Additional Members Manager ) ) Accumulated other comprehensive loss ) ) Total Members' Equity Noncontrolling Interests Total Equity Total Liabilities and Equity $ $ See accompanying notes to consolidated financial statements. 1 ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Consolidated Statements of Operations (unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenue: Rental income $ Finance income Servicing income (Loss) income from investments in joint ventures ) ) Net gain (loss) on sales of equipment and unguaranteed residual values ) Interest and other income Total revenue ) ) Expenses: Management fees - Manager Administrative expense reimbursements - Manager General and administrative Interest Loss on guaranty - - Depreciation and amortization Total expenses Net (loss) income ) ) Less: Net (loss) income attributable to noncontrolling interests ) ) Net (loss) income attributable to Fund Ten $ ) $ $ ) $ Net (loss) income attributable to Fund Ten allocable to: Additional Members $ ) $ $ ) $ Manager ) ) $ ) $ $ ) $ Weighted average number of additional shares of limited liability company interests outstanding Net (loss) income attributable to Fund Ten per weighted average additional share of limited liability company interests outstanding $ ) $ $ ) $ See accompanying notes to consolidated financial statements. 2 ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Consolidated Statements of Changes in Equity Members' Equity Additional Shares of Limited Liability Company Interests Additional Members Manager Accumulated Other Comprehensive Loss Total Members' Equity Noncontrolling Interests Total Equity Balance, December 31, 2010 $ $ ) $ ) $ $ $ Comprehensive income: Net (loss) income - ) ) - ) ) Change in valuation of interest rate swap contracts - Currency translation adjustments - Total comprehensive income - - - ) ) Stock based compensation in subsidiary Investment by noncontrolling interest in subsidiary ) ) ) Cash distributions - ) ) - ) ) ) Balance, March 31, 2011 (unaudited) ) ) Comprehensive income: Net loss - ) ) - ) ) ) Change in valuation of interest rate swap contracts - Currency translation adjustments - ) ) ) Total comprehensive income - - - ) Stock based compensation in subsidiary Cash distributions - ) ) - ) ) ) Balance, June 30, 2011 (unaudited) $ $ ) $ ) $ $ $ See accompanying notes to consolidated financial statements. 3 ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, Cash flows from operating activities: Net(loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Finance income ) ) Loss (income) from investments in joint ventures ) Net gain on sales of equipment and unguaranteed residual values ) ) Depreciation and amortization Loss on guaranty - Stock based compensation - Loss on financial instruments Changes in operating assets and liabilities: Collection of finance leases Service contracts receivable Other assets, net ) Deferred revenue - ) Due to/from Manager and affiliates, net ) Accrued expenses ) ) Other current liabilities ) Distributions from joint ventures Net cash provided by operating activities Cash flows from investing activities: Proceeds from sales of equipment and unguaranteed residual values Repayments of note receivable - Purchase of equipment - ) Investments in joint ventures ) - Distributions received from joint ventures in excess of profits Net cash provided by investing activities Cash flows from financing activities: Proceeds from revolving line of credit, recourse - Repayments of revolving line of credit, recourse - ) Proceeds from sale of subsidiary shares - Cash distributions to members ) ) Distributions to noncontrolling interests ) ) Net cash used in financing activities ) ) Effects of exchange rates on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ See accompanying notes to consolidated financial statements. 4 ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, Supplemental disclosure of non-cash investing and financing activities: Transfer from leased equipment at cost to net investment in finance leases $
